 HERITAGE CONTAINER, INC. 455Heritage Container, Inc. and Steel, Paper House, Chemical Drivers and Helpers Local 578, Inter-national Brotherhood of Teamsters, AFLŒCIO.  Cases 21ŒCAŒ32412, 21ŒCAŒ32451, and 21ŒCAŒ32494 July 6, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On October 19, 1999, Administrative Law Judge Mi-chael D. Stevenson issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief and limited exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 In Levitz, 333 NLRB 717 (2001), which issued subse-quent to the judge™s decision, the Board overruled Cela-nese Corp., 95 NLRB 664 (1951), and its progeny insofar as they permitted an employer to withdraw recognition from an incumbent union on the basis of a good-faith doubt of the union™s continued majority status.  The Lev-itz Board held that ﬁan employer may unilaterally with-draw recognition from an incumbent union only where the union has actually lost the support of the majority of the bargaining unit employees.ﬂ  Id.  However, the Board also held that its analysis and conclusions in that case would only be applied prospectively; ﬁall pending cases involving withdrawals of recognition [will be decided] under existing law: the ‚good-faith uncertainty™ standard as explicated by the Supreme Courtﬂ in Allentown Mack Sales & Service v. NLRB, 522 U.S. 359 (1998).  Id.  In addition, the Board stated in Levitz that its analysis was limited ﬁto cases where there have been no unfair labor practices committed that tend to undermine employees™ support for unions.ﬂ  Id. at fn. 1.3                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The General Counsel, in limited exceptions, sought, inter alia, the inclusion in the judge™s recommended Order of the January 13, 1998 date, of the Union™s unconditional offer on behalf of the strikers to return to work.  We find merit in this exception and have revised the recommended Order accordingly. Here, the judge found, and we agree, that the Respon-dent may not rely on the antiunion petition it received to withdraw recognition from the Union because the Re-spondent committed unfair labor practices that reasonably tended to contribute to employee disaffection from the Union.  We also agree with the judge that even if the em-ployee petition were not tainted by the Respondent™s un-remedied unfair labor practices, the Respondent still would not be legally entitled to withdraw recognition from the Union.  In this connection, the judge found that the bargaining unit consisted of 69 employees, but only 24 unit employees signed the petition, 11 short of a ma-jority.  Such a showing is insufficient to establish a good-faith reasonable uncertainty as to the Union™s continuing majority status.  See Levitz, supra.  For these reasons, we conclude, in agreement with the judge, that the Respon-dent violated Section 8(a)(5) and (1) of the Act by with-drawing recognition from the Union.4 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Heritage Container, Inc., Riverside, California, its officers, agents, successors, and assigns, shall take the action set forth in the order as modified. 1.  Substitute the following for paragraph 2(c). ﬁ(c) Make whole all unfair labor practice strikers to whom the Respondent failed to offer reinstatement upon their unconditional offer to return to work on January 13, 1998, for any loss of earnings which they may have suf- B 651 (2000). 3 As Member Hurtgen stated in his concurring opinion in Levitz, su-pra, he does not embrace the new rule of that case.  He agrees with his colleagues that pre-Levitz law should be applied in the instant case.  Applying that law, he adopts the judge™s finding that the Respondent could not rely on the December 12, 1997, employee petition to establish a good-faith uncertainty of the Union™s majority status.  In doing so, Member Hurtgen relies solely on the facts that:  (1) the employees who signed the petition represented substantially less than a majority of the unit; (2) Respondent provided no evidence, other than the petition, of the Union™s loss of majority support.  Member Hurtgen finds that a petition signed by substantially less than a majority of employees, standing alone, is inadequate to support a good-faith uncertainty about a union™s majority status.  Allentown Mack, supra. 4 In light of this conclusion, it is unnecessary to address the judge™s alternative rationale that it was the Respondent™s burden to establish its defense by ﬁclear, cogent, and convincingﬂ evidence and that the em-ployee petition lacked probative value because the signatures had not been authenticated. There are no exceptions to the judge™s grant of an affirmative bargaining order to remedy the Respondent™s unlawful withdrawal of recognition.  We therefore find it unnecessary to pass on whether a specific justification for that remedy is warranted.  Cf. Raven Government Services, 331 NLR334 NLRB No. 65  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  456fered, in the manner set forth in the remedy section of this decision.ﬂ 2.  Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT fail and refuse to reinstate unfair labor practice strikers who were not permanently replaced prior to conversion of the strike from an economic strike. WE WILL NOT deal directly with striking employees. WE WILL NOT threaten striking employees with job loss or offer them higher wages to return to work. WE WILL NOT withdraw recognition from the Union in the absence of a good-faith bona fide doubt of the Un-ion™s majority status. WE WILL NOT threaten to fire or actually fire a strik-ing employee for being on strike. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL offer all employees engaged in the unfair la-bor practice strike who were not permanently replaced prior to December 6 or 7, 1997, and were not subsequently offered reinstatement by us, immediate reinstatement to their former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to their seniority or other rights and privileges, discharging if nec-essary any replacements hired on or after December 6 or 7, 1997. WE WILL place the remaining former strikers who were not replaced prior to December 6 or 7, as well as those former strikers who were permanently replaced prior to December 6 or 7, 1997, for whom no employment is immediately available, on a preferential hiring list in ac-cordance with their seniority or other nondiscriminatory practice and offer them employment before any other per-sons are hired or on the departure of any replacements hired before December 6 or 7, 1997. WE WILL make whole all unfair labor practice strikers, who were not permanently replaced prior to December 6 or 7, 1997, and to whom we failed to offer reinstatement on their unconditional offer to return to work on January 13, 1998, for any loss of earnings which they may have suffered, with interest. WE WILL, on request recognize and bargain with Steel, Paper House, Chemical Drivers and Helpers Local 578, International Brotherhood of Teamsters, AFLŒCIO as the exclusive collective-bargaining representative of the unit employees and, if an understanding is reached, embody the understanding in a signed agreement.  The appropriate unit is: All production and maintenance employees employed by US at OUR facility located at 4777 Felspar Street, Riverside, California; excluding all office clerical employees, professional employees, guards, watch-men, and supervisors as defined in the Act. HERITAGE CONTAINER, INC.  Ariel Sotolongo, Esq., for the General Counsel. Jack S. Sholkoff and Adin Goldberg, Esqs. (Whitman, Breed, Abbott & Morgan), of Los Angeles, California, for the Re-spondent. Lourdes M. Garcia, Esq. (Wohlner, Kaplon, Phillips, Young & Barsh), of Encino, California, for the Charging Party.  DECISION STATEMENT OF THE CASE MICHAEL D. STEVENSON, Administrative Law Judge.  This case was tried before me at Los Angeles, California, on April 19Œ21, 1999,1 pursuant to a consolidated complaint is-sued by the Regional Director for the National Labor Relations Board for Region 21 on December 2, 1998, and which is based on charges filed by Steel, Paper House, Chemical Drivers and Helpers Local 578, International Brotherhood of Teamsters, AFLŒCIO (the Union) on December 4 (21ŒCAŒ32412), De-cember 18 (21ŒCAŒ32451), and on January 16, February 13, and October 1, 1998 (21ŒCAŒ32494), original, first amended, and second amended charge respectively.  The complaint al-leges that Heritage Container, Inc. (Respondent), has engaged in certain violations of Section 8(a)(1)(3) and (5) of the Na-tional Labor Relations Act (the Act). Issues I.  Whether Respondent acting through its supervisor, by-passed the Union, the collective-bargaining representative, and dealt directly with employees then engaged in an economic strike, with respect to mandatory subjects of negotiations. II.  If so, whether the strike was subsequently converted to an unfair labor practice strike.                                                            1 All dates refer to 1997 unless otherwise indicated.  HERITAGE CONTAINER, INC. 457III.  Whether Respondent unlawfully withdrew recognition 
from the Union. 
IV.  Whether the Union made an unconditional offer, for 
striking employees to return to 
their former positions of em-
ployment, and if so, whether Re
spondent has failed and refused 
to reinstate the employees to their former positions of employ-
ment. 
V.  Whether Respondent, thro
ugh its supervisors, has en-gaged in certain unlawful acts su
ch as interrogations, threats, 
and promises of benefits. 
All parties were given full opport
unity to participate, to in-
troduce relevant evidence, to examine and to cross-examine 
witnesses, to argue orally, and to 
file briefs.  Briefs, which have 
been carefully considered, were filed on behalf of the General 
Counsel and Respondent. 
On the entire record of the case, and from my observation of 
the witnesses and their demeanor, I make the following 
FINDINGS OF FACT 
I.  RESPONDENT™S BUSINESS 
Respondent admits that it is a California corporation engaged 
in the business of manufacturing craft corrugated containers 
and having a facility located in Riverside, California.  It further 
admits that during the past year ending December 31, in the 
course and conduct of its business it has sold and shipped goods 
valued in excess of $50,000 to other enterprises located within 
the State of California, each of
 which other enterprises, during 
the same period of time, sold
 and shipped from its California locations, goods valued in excess of $50,000 direct to points 
outside the State of California, or
 purchased or received at its 
California locations, goods valued in excess of $50,000 directly 
from points outside the State of California.  Accordingly, it 
admits, and I find, that it is an
 employer engaged in commerce 
and in a business affecting commerce within the meaning of 

Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED 
Respondent admitted at the hearing, and I find, that Steel, 
Paper House, Chemical Drivers and Helpers Local 578, Inter-
national Brotherhood of Teamsters, AFLŒCIO is a labor or-
ganization within the meaning of Section 2(5) of the Act (Tr. 
58). III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Facts 
1.  Background/undisputed facts 
On or about July 7, 1995, the Union was certified as the ex-
clusive collective-bargaining representative of a unit of Re-
spondent™s employees de
scribed as follows: 
All production and maintenance 
employees employed by Re-
spondent at its facility located at 4777 Felspar Street, River-

side, California; excluding all office clerical employees, pro-
fessional employees, guards, watchmen, and supervisors as 
defined in the Act. 
Shortly after the Union was certified, the parties began nego-
tiations to reach a collective-bargaining agreement.  The Union 
was represented in negotiations 
by Lawrence Casey, a business 
representative and the General Couns
el™s witness.  He in turn 
was assisted at differe
nt times by one or more other union offi-
cials and an advisory bargai
ning committee of Respondent™s 
employees:  Juan Almaraz (witness for the General Counsel), 
Reynaldo Ayala, Martin Bermejo, Moises Michel, and later on, 
Carlos Cervantes (replacement for Ayala).  At the end of the 
first year of bargaining, without
 a contract, the Union requested 
the assistance of a Federal mediator.  The mediator assisted the 
parties for approximately 1 more 
year, but still no contract re-
sulted. As a strike became a possibility, Richard Gabriel, Respon-
dent™s president and owner, prepared a document which he 
circulated to employees with their paychecks.  The document 
reads as follows:
2  TO: All Employees 
FROM: Richard Gabriel 
DATE: October 14, 1997 
SUBJECT: Company Matters 
 Many of you know that Heritage Management has 
made a final offer to Local 578.  We think this is more 
than a fair offer.  Ultimately, you can be the judge of that. 
We understand that in considering whether to approve 
and accept this offer, Local 
578 may ask you to authorize 
a strike against Heritage.  We certainly are not predicting 
whether a strike will take place; ultimately, it is not in our 
hands in any way.  However, there are some things you 
should know that could affect you directly if you were to 
go on strike.  We want you to be aware of these facts. 
 While on Strike:  1.  You do not get paid; 
2.  Your insurance and othe
r related benefits could be 
canceled; 
3.  You could be permanently replaced in your job; 
Šas such you could go on a preferential hiring list, 
available for only th
ose jobs which later became open, if 
any; 
4.  You would not be eligible for unemployment bene-
fits or other assistance. 
 Also, you should know that: 
 5.  You are not required to vote in favor of a strike; 
6.  You have the right to cross a picket line to go to 
work during a strike; 
7.  The Company has an absolute right to operate and 
fully continue in business during a strike. 
We hope that you keep these rights and facts in mind 
when making these decisions.  [R Exh. 2.] 
 Notwithstanding Respondent™s memo
 above, in late October or November, employees voted to re
ject Respondent™s last, best, and final offer and to
 authorize a strike. 
An economic strike began on De
cember 2 with a majority of 
Respondent™s 55 unit employees vowing to remain out until 
Respondent agreed to a collective-bargaining agreement.  Two 
                                                          
 2 Although Respondent™s work force is all or mostly Spanish-
speaking, the document apparently wa
s never translated into Spanish. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  458shifts of pickets began walking 
at Respondent™s premises with 
signs stating ﬁOn Strike Against 
Heritage Container, Teamsters, 
L. 578.ﬂ 
Approximately 10Œ15 of Respondent™s unit employees did 
not join the strike.  Respondent 
temporarily suspended its night 
shift, began hiring permanent 
replacements and continued 
scaled-back operations.  After a
bout 3 weeks, only 15 strikers 
were left. 2.  Background/disputed facts 
The General Counsel called fo
ur bargaining unit employees 
who testified that they had been called or contacted during the 
strike by a company supervisor named Jaime Michel, who was 
also called by the General C
ounsel as an adverse witness. 
a. The first witness, Francisco (P
oncho) Villa, is now a night-
shift supervisor and has been so employed for about 1 year.  On 
the evening of December 3, the second day of the strike, Villa, 
then a striker, received a phone call from Michel, then a day-
shift supervisor.  Villa gave two versions of the conversation.  
At hearing, he testified that Michel said that if he wanted to 
return to work, a position was available and he was needed.  
When Villa expressed reluctance to return until the strike was 
over, Michel added if he didn™t return he would be replaced.  
Villa denied that Michel promised him a raise to return to work. 
Like others who were called 
by Michel, Villa reported the 
remarks to Casey and within a day or so, wrote on a document 
a somewhat different version of Michel™s call:  ﬁI received a 
phone call from Mr. Michel on 12/4/97, and he told me that if I 
did not work I would be fired and if I worked, I would get a 
good raise and not to tell anybodyﬂ (Tr. 151; GC Exh. 8).  At 
the hearing, Villa claimed that he wrote the statement because 
of what others had written, not
 because it was true.  I don™t 
believe Villa as to his disavowal of his statement.  To the extent 
his testimony differs from his written statement, I credit his 
written statement which was more recent and more consistent 
with other witnesses and written before Villa had a motive to 
shade his testimony to protect his employer. 
A second striker called was Oscar
 Paizano who expressed his 
reluctance to be a witness beca
use he ﬁdidn™t want to have problems with the company.  [The witness] is happy with them 

[and he] hasn™t had any problems since [he] went back to them 
and [theyŠwitness and company] have understood each other 
very well.ﬂ (Tr. 170.)  Like Pa
izano, I also understand how the 
world works, and I credit his written statement to the extent it 
differs from his testimony at hearing.  First, the testimony, Pai-
zano was called by Michel on the evening of December 3 and 
was told that if he returned to work, he would be given 

ﬁthings,ﬂ and that the strikers ha
d quit.  If he didn™t return, Mi-
chel said, Paizano would be repl
aced.  Like the prior witness, 
Paizano expressed relu
ctance to return while his coworkers 
were still on strike.  Michel concluded by saying he was only 
calling those who the boss thought were on his side.  Two weeks after Paizano returned to work, he was given a raise in 
pay. 
On December 4, Paizano wrote ﬁnobody forced me to write 
this.  [Michel] called me yesterday, Wednesday, December 3 
and told me that if I went back to work he would pay me what I 

wanted, that only he would call the ones that the owner thought 
were okay.  And that . . . all the ones that were outside they had 
already quit since they went on strike.  But if I wanted to go 
back, that I was going to be given many thingsﬂ  (Tr. 177Œ178; 
GC Exh. 8). A third striker named Gerardo Buenrostro testified that he 
too was called by Michel abou
t 8 p.m. on December 3 and was 
asked, Mr. Richards (referring 
to owner Richard Gabriel, wit-
ness for Respondent) says, do you want to work.  The witness 
asked if his coworkers were included but Michel said no, he 
was only calling Buenrostro.  Michel added that Richard said 
that if I went back to work he was going to give me a good 
raise, but if he didn™t go back, the witness would lose his job.  
Michel concluded by telling Buenro
stro not to tell anyone they 
had talked.  Buenrostro promised to think it over. 
Buenrostro did not write a statement out about the call from Michel.  However, now that he was back to work, and having 

received two significant hourly pay raises since returning 
($1.15 plus $.50 later), Buenrost
ro seemed determined to at-
tempt to please everyone with his testimony.  For example, on 
cross-examination, the witness reiterated that Michel had said 
he would lose his job if he didn™t go back; Michel said ﬁfired, 
terminatedﬂ (Tr. 197).  Later in
 cross-examination, the same question was asked about what Michel had said.  This time 
Buenrostro caught the ball from company counsel, and as if by 
magic, Michel now told the witness he would be ﬁreplacedﬂ if 
he didn™t return to work (Tr. 201).  Undaunted, the General 
Counsel decided that he too should 
attempt a feat of magic:  Q. 
ﬁ. . . Did [Michel] use the word fi
re or terminated or did he use 
the word replace?ﬂ  A. ﬁI think 
he said I was just going to loose 
my job, I don™t remember exactly, the wordﬂ (Tr. 204).  Since 
the lawyers had waded into this issue, it was only fair that I too 
should have a crack at the witness.  Q.  ﬁ. . . did Michel say if 
you did not come back to work, you would be fired or termi-
nated or did he say if you do not come back to work you will be 
replaced?ﬂ  A.  He said I wa
s going to be fired or replaced, 
loose my jobﬂ (Tr. 208).  Buenrostro was not successful in 
pleasing everyone and he certai
nly didn™t please himself; I find 
that Michel told him, if he didn™t come back he™d be fired, or 

would loose his job, just as he
 told the two prior witnesses. 
After Buenrostro reported the call to Casey as the others had 
done, Casey asked him to go with Juan Almaraz,
3 also a striker 
and Michel™s brother-in-law an
d call Michel at a public phone 
to find out what was going on.  Almaraz reached Michel by 
phone on December 3 and asked him if he had called Buenros-

tro and Michel said he had.  Almaraz asked him why he had 
done that and Michel explained 
to his brother-in-law that he was calling because Richard [Gabriel] told him to call the guys.  
When Almaraz asked who Michel had called, Michel answered 
                                                          
 3 Almaraz had more fluency with English than the other strikers.  
While the General Counsel™s other st
riker witnesses testified through 
the interpreter, Almaraz attempted to 
testify without the interpreter.  As 
matters turned out, he would require the services of the interpreter from 
time to time during his testimony.  
In any event, he would frequently 
interpret himself for Casey during the strike.  Almaraz appeared to be 
viewed by other strikers as a leader and liaison to English-speaking 

union officials. 
 HERITAGE CONTAINER, INC. 459that he had called Rene Claros, Ismael Alvarez, Samuel 
Chaves, Onofre Salvatierra, and 
Francisco Villa (of this group, 
only Villa testified).  Almaraz concluded by telling Michel that 

it was wrong for him to be calling strikers with the message in 
question and Michel promised
 not to do it anymore. 
Within 1Œ2 days after Almaraz made the phone call to Mi-
chel, Michel was driving out of work through the picket line 
when he called to Almaraz, ﬁBrother-in-law, what are you do-
ing, you got family and you ar
e loosing money.  I don™t want 
you to loose everything.ﬂ  Then Michel assured Almaraz that he 
was telling him this ﬁas a friend and not for the company.ﬂ 
The General Counsel called Michel as an adverse witness be-
fore calling the four strikers refe
rred to above.  Michel™s testi-
mony began falsely and continued in that vein.  His testimony 
was preposterous and fantastic; I believed hardly a word of it.  
Michel is and was a statutory s
upervisor for all times material to this case.  He has worked for Respondent for about 10 years.  

First, Michel denied initiating any calls to strikers, but said that 
several had called him.  To the extent he made calls during the 
strike, he was supposedly only returning calls placed to his 
home when he wasn™t there and responding to the messages left 
with his wife.  This was false testimony as Villa, Paizano, and 
Buenrostro all testified they had never called Michel at that 
time.  Continuing his deception, Michel testified the calls all 
related to questions about how th
e strikers could get their pay-
checks or procedures for crossing the picket line to return to work early or questions regarding vacation time.  Not a single 
witness was called by Respondent to corroborate Michel re-
garding these supposed calls to 
Michel™s home.  Michel was 
never called back as Respondent™s witness to address the phone 
conversation with his brother-in
-law Almaraz, as Buenrostro 
listened to Almaraz™ side of the conversation. 
b. Once Casey had received reports regarding Michel™s phone 
calls, he contacted 
union attorneys who immediately filed an 
unfair labor practice (ULP) charge against Respondent.  Then 
on December 6 or 7, Casey convened an ad hoc meeting of all 
strikers present on the picket line about 3:30 p.m.  (This time 
was chosen to involve the ma
ximum number of pickets from 
the first shift just finishing and the second shift just beginning.)  

About 35 to 50 pickets were present to hear Casey who ad-
dressed them from the back of a pickup truck. Speaking in Eng-
lish with Almaraz translating, Casey explained what Michel 
had doneŠto those few who by then were not aware of his 
phone calls to strikersŠand recommended that the strikers vote to change the status of the strike to ULP strike, since it was 

illegal, according to Casey, to try to convince strikers to return 
to work, without going through the Union, the certified bargain-
ing representative.  Casey adde
d that union attorneys had al-
ready filed charges with the NLRB.  A few questions were 

raised such as whether ULP strikers could still collect strike 
benefits, answer, yes.  Other qu
estions dealt with the meaning 
of a ULP strike and Casey explained that it was to strikers™ 

advantage, as they couldn™t arbitrarily be replaced.  Strikers 
voted for a conversion to ULP strike by raising their hands.  All 
but two did and they merely ab
stained but did not vote against 
the ULP strike.
4 After this vote, all picket signs were changed to read, ﬁHeri-
tage Container, Unfair to Teamsters L. 578.ﬂ  Then on Decem-
ber 9, the Union sent a letter to the employer which reads as 
follows:  Mr. Richard Gabriel 
President 
Heritage Container 
4777 Felspar Street 
Mira Loma, Ca. 91752 
 Dear Mr. Gabriel: 
 This is to advise you that Teamsters Local 578 has 
converted the current economic strike to an unfair labor 
practice strike as a result of the numerous unfair labor 

practices recently committed by Heritage Container, Inc. 
As you are well aware, empl
oyees on strike may not be 
permanently replaced by employees hired to replace them 
during the pendency of an unfair labor practice strike. 
 Sincerely, 
 /s/ Lawrence Casey 
Lawrence Casey 
Business Agent 
[GC Exh. 3.] 
 As matters turned out, Respondent ignored the Union™s letter 
because on December 31, it claimed to have received objective 
evidence which caused it to have a bona fide doubt of the Un-
ion™s majority status.  The nature of this evidence and the issues 
surrounding it will be discussed below. 
B.  Analysis and Conclusions 
1.  Alleged ULP committed by Michel 
Respondent™s answer admits that
 Michel is a statutory super-
visor and I find that for all times material to this case Michel 
functioned in that capacity.  It is well settled that a 2(11) super-
visor of an employer is a 2(13) agent of that employer.  
Excel 
DPM of Arkansas, Inc., 324 NLRB 880 fn. 2 (1997).  Because Michel is Respondent™s agent, Mi
chel™s acts and statements are 
imputable to Respondent; that is
, Respondent is responsible for 
them.  
Atlas Minerals
, 256 NLRB 91, 96 (1981).  In his state-
ments to employees over the phone, Michel claimed in some 

cases, to be acting under specific
 orders of Richard Gabriel; 
both Gabriel and his son Thomas 
Gabriel denied that was the 
case.  I need not decide whether 
the Gabriels or their supervisor 
is telling the truth.  Respondent 
is responsible for what he did, regardless.                                                           
 4 Almaraz also testified about a second meeting at the home of a 
striker in January 1998, the subject of which supposedly was the con-
version of the strike to a ULP strike.  Since by this time, the strikers 
had already voted about a month before, the picket signs had been 
changed and notices had been sent 
to Respondent, I don™t know what to 
make of this alleged second meeting; however, even if it occurred, it 
was merely duplicative of the picket line meeting and did not impact 
any issue in this case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  460I have already recited in detail what Michel did.  By calling 
strikers and soliciting them to 
return to work using both prom-ises of more money and threats of
 job loss, Michel, as agent for 
Respondent, engaged in a bypass of the Union and direct deal-
ing with bargaining unit employee
s.  Accordingly, I find that 
Respondent violated Section 8(
a)(1) and (5) of the Act.  
Atlas 
Transit Mix Corp., 323 NLRB 1144, 1150 (1997); and 
Gloversville Embossing Corp.
, 297 NLRB 182, 187Œ190 
(1989).  See also Naperville Ready Mix, Inc.
, 329 NLRB 174, 
184 (1999).  Compare SCA Services of Georgia, 275 NLRB 830, 836 (1985). 
I also agree with General Counsel (Br. 13), that Michel™s 
statement to strikes that they would loose their jobs if they did 
not return to work and by Michel referring to those on the 
picket line as employees who ha
d already lost their jobs, Re-
spondent violated Section 8(a)(1).  In 
Gloversville Embossing 
Corp., supra, the Board explained, 
 Although an employer may 
permanently re
place economic 
strikers, it cannot terminate th
e employment relationship be-
cause of the strikers™ protected activities. . . . the unlawful dis-
charge of strikers is ﬁa blow to the very heart of the collective 
bargaining processﬂ an
d ﬁleads inexorably to the prolongation 
of a dispute.ﬂ [Citation omitted.] 
 In this case, it appears that Richard Gabriel approved of Mi-

chel™s statements; consider Gabr
iel™s testimony; Q. (Judge). . . 
ﬁyour position . . . is that [Alm
araz] quit?ﬂ  A. ﬁHe walked off 
the job.  That™s my position.ﬂ  Q. On the strike you mean?ﬂ  A. 
Yes . . . what I know from my position is that when someone 
walks off the job, they have 
surrendered their positionﬂ (Tr. 
348).  See Vanguard Tours
, 300 NLRB 250, 254 (1990) (re-spondent violated Section 8(a)(1
) by effectively discharging 
some strikers by telling them 
they were considered to have 
quit). The misinformation/disinformation conveyed to strikers by 
Michel misstated strikers™ 
Laidlaw5 rights and violated Section 8(a)(1) of the Act.  See 
Gibson Greetings, 
310 NLRB 1286, 
1287 (1993), enf. denied 53 F.3d 385 (D.C. Cir. 1995). 
2.  Alleged conversion of ec
onomic strike to ULP strike 
In  Developing Labor Law 
(3d ed. vol. 2 1992), pp. 1102Œ
1103, the author states the appl
icable principles of law: 
 A strike which is economic at its inception may be 
converted into an unfair labor practice strike by an em-
ployer™s subsequent commission 
of unfair labor practices.  
Statements made by the employer to its striking employees 
regarding their replacement or
 reinstatement may provide 
the unfair labor practices which later become determina-

tive as to whether the employees are unfair labor practice 
or economic strikers and whether they are entitled to rein-
statement.  Strikers may also be entitled to reinstatement 
as unfair labor practice strikers if the employer commits 
unfair labor practices that have
 the effect of prolonging an economic strike.  However, there must be a causal connec-
                                                          
 5 Laidlaw Corp.
, 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th 
Cir. 1969). 
tion between the unfair labor practice and the prolongation 
of the strike. [Citations omitted.] 
 The legal authorities dealing with the issue pending place the 
burden squarely on the General Counsel to prove that Respon-
dent™s ULP which I found above, aggravated or prolonged the 
strike.  NLRB v. Champ Corp., 933 F.2d 688 (9th Cir. 1990).  
However, the General Counsel 
must prove only that ﬁthe 
unlawful conduct was a factor (not
 necessarily the sole or pre-
dominant one) that caused a prolongation of the work stop-

page.ﬂ  F. L. Thorpe & Co.
, 315 NLRB 147, 149 (1994).  In 
consideration of all surrounding f
acts and circumstances, I find 
that the General Counsel has met his burden in this case and 

that the strike was converted 
to a ULP strike on or about December 6 or 7, the date of the meeting on the picket line to 

vote for conversion.  To sum up, 
I have found a ULP and that it 
was duly reported to Casey, a union agent.  I have also found 
that employees duly voted on th
e picket line to convert the 
strike to a ULP strike.  No
tice was sent to Respondent 
regarding the change in status of the strike (GC Exh. 3).  Picket 
signs were changed to reflect the conversion of the strike.  See Page Litho, 311 NLRB 881, 891 (1993); and 
R & H Coal Co.
, 309 NLRB 28 (1992), enfd. 16 F.3d 410 (4th Cir. 1994).  I also 
find the requisite causal connect
ion between the ULP and the 
prolongation of the strike.   
In analyzing the various factors, I have been cognizant of the 
Board™s admonition in C-Line Express, 292 NLRB 638 (1989), 
enf. denied 873 F.2d 1150 (8th Cir. 1989), taken from 
Soule 
Glass Co. v. NLRB, 652 F.2d 1055 at 1086 (1st Cir. 1980), that 
both the Board and the courts ﬁmust be wary of self-serving 
rhetoric of sophisticated union officials and members inconsis-
tent with the true factual content.ﬂ  With all due respect to Ca-

sey, he did not impress me as so
 sophisticated (consider Casey 
addressing strikers on the picket line from the back of a pickup 
truck while a striker translates his remarks into Spanish) as to 
be disingenuous regarding the conversion of the strike. 
Both objective and subjective factors may be probative of 
conversion, . . . .  
NLRB v. Harding Glass Co.
, 80 F.3d 7 (1st 
Cir. 1996), citing 
NLRB v. Moore Business Forms, Inc.
, 574 F.2d 835, 840 (5th Cir. 1978).  At page 113 of the transcript, 
Michel testified that he contac
ted 10Œ12 strikers.  I agree with the General Counsel (Br. 13, fn. 26), that he called several 

strikers with the same promises 
and threats as related by Villa, 
Paizano, and Buenrostro.  The evidence shows that each person 
called repeated that fact to others
 on the picket line, until all or 
most who had been called became aware of the others in the 
same category.  I find that knowle
dge of Michel™s calls and the 
reasonable belief amongst strikers that he was speaking for 
Richard Gabriel caused substa
ntial consternation among the 
strikers, as they believed their 
jobs were in jeopardy.  Of 
course, this belief is more reasonable in the context of Respon-
dent™s hiring of permanent st
rike replacements beginning on 
day 1 of the strike.  Thus, I find no self-serving after the fact 
evidence to which the Board accords little weight.  See 
F. L. 
Thorpe, supra at 150. 
As to objective factors, Michel™s statements are similar to 
those found in F. L. Thorpe and described by the Board as hav-
ing a reasonable tendency to prolong the strike and therefore 
 HERITAGE CONTAINER, INC. 461afford a sufficient and independent basis for finding a conver-
sion.  Id. p. 149.  See also 
Gloversville Embossing Corp.
, supra (letters to strikers from employ
er saying they would be termi-
nated if they refused to abandon strike caused conversion to 
ULP strike). 3.  Alleged unfair withdrawal of recognition 
a. On December 31, Respondent sent a letter to Casey which 
reads as follows: 
 Lawrence Casey 
Business Representative 
Teamsters Local 578 
1616 West 9th St. Suite 206 
Los Angeles, CA  90015 
 Dear Sir, 
 This letter is to notify you that Heritage Container has re-

ceived objective written eviden
ce that Teamsters Union Local 
578 no longer represents the majority of Heritage Container 

employees. 
 Yours truly, 
 /s/ Richard J. Gabriel 
Richard J. Gabriel 
President 
[GC Ex. 5.] 
 The letter was based on a petition allegedly signed by a number 
of Respondent™s employees, the heading of which reads as 
follows:  12/12/97 
 As a vote of confidence in Heritage Container employees 
have decided that they do not 
want the Teamsters Union, Lo-
cal #578 to be their bargaining agent any more. 
 Following this heading, 56 signatures were affixed to the peti-

tion (R. Exh. 1). 
According to Respondent™s witness Richard Gabriel, he ar-
rived at work on December 31 and found the petition on his 
desk, without explanation.  Af
ter asking legal counsel for ad-
vice, R. Gabriel turned the 
document over to an employee, 
ﬁOrlando in Accounting,ﬂ who did not testify at hearing.  Ac-
cording to R. Gabriel, Orlando ve
rified that all persons whose 
signatures were allegedly on the 
petition were current employ-
ees.  However, Orlando did not nor did anyone else ever au-
thenticate the signatures as bein
g genuine.  No alleged signers of the petition ever testified.  In a check of the signatures by 
attorneys for the parties during hearing, no record of employ-
ment were found for person #56, Al
fonso Briones.  In light of 
this apparent error by ﬁOrlando in Accounting,ﬂ the parties 
agreed that the petition should contain only 55 names. 
b. In general, a union is entitled 
to an ﬁirrebutable presumption 
of majority status for the first year following its certification by 
the Board.  Thereafter, the presumption of majority status be-
comes rebuttable.  In order to rebut the presumption and with-
draw recognition an employer may act based upon either an 
affirmative showing that the un
ion lacked majority support at 
the time of withdrawal; or that it had a good-faith belief, 
founded on a sufficient objective basis, that the union no longer 
represented a majority of the employees.  This good-faith belief 
must be supported by objective c
onsiderations, which are clear, 
cogent, and convincing.  
V & S ProGalv, Inc. v. NLRB
, 168 
F.3d 270, 281 (6th Cir. 1999); and R
ock-Tenn Co. v. NLRB
, 69 
F.3d 64 (7th Cir. 1995). 
In Allentown Mack Sales & Service. v. NLRB
, 522 U.S. 359 
(1998), the Court upheld use of 
the identical good-faith stan-dard for both polling and withdrawal of recognition.  In doing 
so, the Court characterized a 
good-faith doubt as ﬁa genuine, 
reasonable uncertainty about whether [the union] enjoyed the 
continuing support of a majority of unit employees.ﬂ
6  In addi-
tion, the Court stated that employee statements of dissatisfac-

tion with the quality of union representation are relevant to 
determining the existence of a good-faith doubt.  The Court 
held that evidence of a good-faith doubt might be provided by 
ﬁprobative, circumstantial evidence.ﬂ 
c. I begin by questioning the probative value of the petition it-
self.  None of the signatures were authenticated.  The employee 
Orlando who told Gabriel that 
all 56 signatures represented 
names of employees made at leas
t one error.  Who circulated 
the petition, when and under what conditions?  None of these 
questions have been addressed in
 the record.  Yet, the General 
Counsel glosses over these significant issues, contending in its 
brief, page 16, that the central 
issue is ﬁthat most of the signa-
tures on such petition were invalid to establish a majority, in-
asmuch as such individuals were temporary strike replacements 
of unfair labor practice strikers.ﬂ
  At the hearing, the General 
Counsel had no objection to the petition being received into 

evidence (Tr. 379).  With all due respect to the General Coun-
sel, his apparent c
oncession on the threshold issue of whether 
the petition is valid (see e.g. Br
. 17 reference ﬁto those employ-
ees who signed the petitionﬂ (R. Exh. 2)) is not binding on me.  
I find initially that the petition does not meet the clear, cogent, 
and convincing standard of pr
oof referred to above and Re-
spondent has therefore failed 
to carry its burden of proof.
7 In addition to the petition lacking probative value, I note still 
another hurdle which Respondent 
has not cleared.  A good-faith 
doubt as to the Union™s continuing majority status can arise 
only in a context free of the coercive effect of unfair labor prac-
tices.  Therefore, an employer 
cannot lawfully withdraw recog-
nition form a union if it has committed as yet unremedied un-

fair labor practices that reasona
bly tended to contribute to em-
ployee disaffection from the union.  
V & S ProGalv, Inc. v. 
NLRB, supra, 168 F.3d at 281, citing 
Columbia Portland Ce-                                                          
 6 Allentown Mack, 
supra.  See also, Henry Bierce Co., 328 NLRB 
646, 650Œ651 (1999). 
7 Put another way, as part of meeting its burden of proof, Respon-
dent had a duty before it withdrew 
recognition from the Union, to as-
certain whether the supposed signatures on the petition represented the 
uncoerced views of a majority its unit employees.  Cf
. Rock-Tenn Co. v. 
NLRB, supra.  At Br. 22Œ23, Respondent mistakenly attempts to shift 
this burden to the General Counsel. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  462ment Co. v. NLRB, 979 NLRB 460, 464 (6th Cir. 1992); and 
Detroit Edison Co.
, 310 NLRB 564 (1993) (direct dealing ULP precludes withdrawal of recognition).  See also 
Lee Lumber & 
Building Material Corp.
, 322 NLRB 175, 177 (1996).
8 A petition signed by at least half of a bargaining unit™s mem-
bers in which they indicate that they do not wish to be repre-
sented by the union ordinarily constitutes sufficient objective 
evidence to rebut the union™s presumed majority status.  
NLRB v. D & D Enterprises, 
125 F.3d 200 (4th Cir. 1997) (citations 
omitted).  When the General Counsel attempts to rebut an em-
ployer™s alleged good-faith belief of lack of majority union 
support, a multifactored analysis must be under taken to deter-
mine the validity of the employer™s belief.  Id. at 209 citing 
Master Slack Corp.
, 271 NLRB 78 (1984).  The factors include 
(1) the length of time between the ULP and the petition (about 
3 weeks); (2) the nature of the employer™s illegal acts (coercion 
of strikers to return to work by promises of benefits and threats 
of job loss); (3) any possible tendency to cause employees dis-
affection from the Union (employees were led to believe that a 
union-sponsored economic strike could result in permanent job 
loss which clearly would encourage employees loss of faith in 
and disaffection from the union); and (4) the effect of the 
unlawful conduct on employee mo
rale, organizational activities 
and membership in the Union (unit employees were unsophisti-
cated Spanish-speaking employees who returned to work in 
large numbers before the strike 
was over in part due to Respon-
dent™s ULP; the strike was negatively affected as were the 
original economic objectives). 
 Based on the above analysis, 
and without respect to the petiti
on™s other defects, I find that there was a causal relationship between Respondent™s ULP and 
the petition received by Res
pondent on December 31.  Respon-
dent may not therefore rely on the petition to establish a good-
faith doubt of the Union™s majority status.  
Vincent Industrial Plastics, 
328 NLRB 300, 301Œ302 (1999); 
Wire Products Mfg. 
Corp., 326 NLRB 625 fn. 14 (1998). 
Notwithstanding my conclusions 
above, I turn now to assess 
whether there is a proper majority of signatures on the petition 

to permit Respondent to withdr
aw recognition from the Union, 
i.e., to rebut the presumption of continuing majority support.  
For purpose of the following disc
ussion, I will assume for the 
sake of argument that the signatures on the petition were au-

thenticated and that the ULP found above was not sufficient to 
preclude a good-faith belief that the Union lacked majority 
support. As Respondent urges me to do (B
r. 23), I begin with the size 
of the prestrike bargaining unitŠ55 employees. 
The number of permanent replacement between December 2 
through December 29Š47 employees. 
                                                          
                                                           
8 At Br. 23, Respondent refers to the absence of any allegation in the 
complaint alleging taint of the petition.  In response, I note that Re-
spondent was on notice of the General Counsel™s claim that its ULP 
converted the strike.  The very same ULP tainted the petition on which 
Respondent purported to rely.  This issue, as well as the issue regarding 
the unauthenticated signatures on th
e petition were fully litigated at 
hearing.  Accordingly, it is entirely proper to make findings on both, 
without prejudice to Respondent.  
Mine Workers District 29
, 308 
NLRB 1155, 1156 (1992); 
NLRB v. Coca Cola Bottling Co.
, 811 F.2d 
82, 87Œ88 (2d Cir. 1987). 
Of the 55 employees who signed the petition, number of em-
ployees who worked for the Company prior to December 2Š10 
employees. 
At page 23 of its brief, Respondent computes the relevant 
bargaining unit as 102 employees (55 employees in the pre-
strike unit plus 47 permanent re
placements).  This computation 
is based on an assumption that 
the strike remained an economic 
strike, an assumption not supported by the evidence.  Accord-
ingly, an alternative analysis mu
st be used.  At page 17 of his 
brief, the General Counsel conte
nds that replaced former eco-nomic strikers were eligible to
 vote in an election conducted 
within a 12-month period following commencement of the 
strike.  To this group, I add stri
ke replacements (prior to con-
version of the strike) and nonstrikers.  
Tractor Supply Co., 235 NLRB 269 (1978). 
The General Counsel marks the conversion of the strike on 
December 3; I found above the correct date to be December 6 
or 7.  This difference of opin
ion results in only two additional 
replacements (#13 and #15 on petit
ion) added to the 12 em-
ployees counted at footnote 31, page 17 of the General Coun-
sel™s brief.  Thus, the valid ba
rgaining unit is 69 employees and 
Respondent would need at leas
t 35 valid signatures on the peti-
tion.  The General Counsel mistak
enly claims to his prejudice 
that 13 members of the original bargaining unit signed the peti-
tion; however, the parties stipulat
ed at hearing that 10 of the 
people who signed the petition were employees of the Com-
pany prior to December 2 (Tr. 297).  Thus, 10 prestrike signers 
added to 14 permanent replacements results in 24 signers, 11 
short of a valid majority.  For 
this and for all the reasons dis-
cussed above, I find that Respondent
 was not legally entitled to 
withdraw recognition from the Union and in doing so, violated 
Section 8(a)(1) and (5) of the Act.
9 4.  Respondent™s alleged refusal 
to reinstate all ULP strikers On January 12, 1998, Casey faxed a letter to Respondent on 
behalf of the [ULP] strikers, 
unconditionally offering to return 
to work on January 13, 1998 (GC Exhs. 7(a), (b)).  An em-
ployer has no duty to reinstate strikers unless and until an un-
conditional offer to return to work from the strike is made.  
McAllister Bros.
, 312 NLRB 1121, 1123 (1993); 
Clow Water Systems Co. v. NLRB
, 92 F.3d 441, 442 (6th Cir. 1996). 
Respondent did not reply to the Union™s letter uncondition-
ally offering to return to work.  Instead, apparently relying on 

its theories that the strikers were economic strikers and that it 
had properly withdrawn recognition from the Union, it treated 
the strikers as returning economic
 strikers and placed those who 
it contended had been permanently replaced on a preferential 
hiring list (R. Br. 24). 
As recently stated by the administrative law judge in 
Detroit Newspapers. 326 NLRB 782, 784 (1998). 
  9 At p. 18, fn. 34 of its brief, the General Counsel explains the pres-
ence of a brief from 
Chelsea Industries
, Case 7ŒCAŒ36846 appended 
to his brief for the present case.  I express no opinion on whether 
Cela-nese Corp. of America
, 95 NLRB 664 (1951), should be overruled, the 
issue in Chelsea Industries
, as I lack the authority to instruct the Board 
on its duty. 
 HERITAGE CONTAINER, INC. 463Unfair labor practice strikers are entitled to reinstatement 
upon their unconditional offer to return to work, displacing, if 
necessary, any replacements 
hired during th
e strike.  
Mastro 
Plastics Corp. v. NLRB
, 350 U.S. 270 (1956).  An employer 
violate[d] Section 8(a)(3) and (1) of the Act by failing to offer 
reinstatement to unfair labor pract
ice strikers  who have made 
an unconditional offer to return to work.  
Cal Spas
, 322 
NLRB 41 (1996).  In order to permit an orderly return to 
work, the Board affords an employer a 5-day period in which 
to return the former strikers to work without incurring a back-
pay obligation.  However, [when] that 5-day grace period is 
ignored, then backpay obligations begin from the date of the 
unconditional offer to return to work.  
La Corte ECM, Inc.
, 322 NLRB 137 (1996). 
 Based on the above, I find that Respondent has violated Sec-
tion 8(a)(3) and (1) of the Act by failing to offer reinstatement 
to ULP strikers who have made an unconditional offer to return 
to work.10 In conclusion, I find that Respondent™s individual offers of 
reinstatement to certain former strikers were invalid.  As the 
Board stated in 
Orit Corp., 294 NLRB 695 fn. 3 (1989), re-
spondent never made a valid offer of reinstatement because it 
failed to respond to the union 
and instead notified a limited 
number of individual employees 
directly as to the circum-
stances of their return (piecemeal reinstatement).  Because the 
reinstatement offers are invalid,
 Respondent was not entitled to 
treat nonreturning employees as
 having abandoned their em-ployment.  An employee does not
 waive reinstatement by fail-
ing to respond to an inadequate offer.  
Orit Corp., supra, at 
699.11 5.  Respondent™s allege
d coercive statements 
The General Counsel refers to three instances where Re-
spondent violated the Act by coercive statements to Almaraz 
(Br. 11Œ12, 21). 
a. In early September, Tom Gabriel is alleged to have called 
Almaraz into his office twice and to tell him that his father 

Richard Gabriel would never allow the Union in, would rather 
close the plant and die than allo
w the Union to take over.  T. 
Gabriel also allegedly said that
 Almaraz could become a super-
visor and make more money, but th
at he needed to persuade his 
coworkers to get rid of the Union.  In his testimony, T. Gabriel 
denied making the remarks in question. 
                                                          
 10 There is no issue before me regarding any claim by Respondent 
that it had a legitimate and substantial business justification for refusing 
to discharge permanent replacements.  
NLRB v. Mackay Radio & Tele-
graph Co.
, 304 U.S. 333 (1938); 
Hotel Roanoke
, 293 NLRB 182, 185 
(1989); and 
NLRB v. Champ
, 933 F.2d 688, 697 (9th Cir. 1990). 
11 In light of my findings and conclusions, it is unnecessary to con-
sider separately the discriminatees alleged in the complaint: Juan Al-

maraz, Reynaldo Ayala, Martin Bermejo, Carlos Cervantes, and Mois-
ess Michel.  However, I note that Respondent™s argument (Br. 25), that 
some or all of these discriminatees obtained alternative employment 
and abandoned the strike is without merit.  See 
Oregon Steel Mills, 300 
NLRB 817, 820Œ824 (1990), and 
Lone Star Industries
, 279 NLRB 550, 
553Œ554 (1986), affd. in part 813 F.2d 472 (D.C. Cir. 1987). 
For several reasons, I do not credit Almaraz and will recom-
mend this allegation be dismissed.
  First, I note that Almaraz 
was a member of the employee advisory committee during 
negotiations.  After the alleged 
remarks of T. Gabriel in Sep-
tember, there was at least one 
additional bargaining session (Tr. 
59).  There is no evidence that Almaraz reported the alleged 
remarks to Casey, to the Federal 
mediator, or to anyone else.  
Given the 2 years bargaining hist
ory and Almaraz™ experiences 
on the employee advisory committee, I would have expected 
him to report these coercive remarks, just as employees had no 
trouble reporting Michel™s telephone calls to Casey.  Next, I 
cannot fathom why T. Gabriel w
ould have made these remarks, since the Union was already in the company and T. Gabriel 
would have risked an embarrassing incident during the final 
session of bargaining if Almaraz had referred to the remarks.  
Moreover, Gabriel knew the Union would have placed blame 
for the strike squarely on him if 
his remarks had been reported.  
Finally, with these doubts and a lingering fear that Almaraz™s 
English was not as good as he believed, I simply am unable to 
credit Almaraz on this point. 
b. A second statement in questio
n concerns Almaraz™s testi-
mony that on January 17, 1998, he encountered Tom Gabriel 

outside the company and Gabriel said that he was fired because 
people like you hurt the company; he then asked Almaraz to 
turn in his uniforms which Almaraz did the next day, receiving 
his personal tool box and last check in exchange.  T. Gabriel 
denied having the conversation in question, but consider his 
exact testimony on direct examination: 
 Q.  . . .  did you have a conversation with Mr. Almaraz 
where you asked him to bring his uniforms back? 
A.  Me personally? 
Q.  Yes. 
A.  No. 
Q.  Do you know anybody else in your company who 
did? 
A.  I couldn™t say for sure. 
Q.  . . . did be bring his uni
forms and pick up his tools? 
A.  . . . Yes he did return 
his uniforms.  And yes he did 
[pick up] his tools. 
. . . . Q.  Do you know if anybody asked Mr. Almaraz to 
bring his uniforms back. 
A.  I couldn™t say. 
[Tr. 312Œ313.] 
 In this case I credit Almaraz since I can imagine no circum-
stances where he would voluntarily turn in his uniforms and 
receive his final check and tool box.  Threats to fire strikers or 
firing strikers in fact violate Se
ction 8(a)(1) of the Act and I so find here.  B. N. Beard Co.
, 248 NLRB 198, 208 (1980); 
Super Glass Corp., 314 NLRB 596 fn. 1 (1994); and citing 
Abilities & 
Goodwell, 241 NLRB 27 (1979). 
c. In March 1998, Jaime Michel and his wife and their four 
children came to Almaraz™s home on a Sunday for a barbecue.  
Michel visited often there since he
 is Almaraz™ brother-in-law.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  464At some point while the two wi
ves were cooking dinner, the 
two men were alone on the backporch, and Michel asked Al-
maraz what he was going to do now.  (Apparently a reference 
to his termination.)  Almaraz explained that he would look for 
work elsewhere and Michel said, ﬁI might be able to help you, 
maybe I can talk to Mr. Richard or Tom Gabriel, but they hate 
you guys.  They don™t like you. . . . You are troublemakers for 
the companyﬂ (Tr. 236). 
I will recommend this allegation be dismissed.  Almaraz was 
an open union supporter visiting 
his brother-in-law for a Sun-day dinner when statements were made by Michel in the con-

text of Michel offering to help
 Almaraz obtain reinstatement.  
Almaraz knew how the Gabriels felt about him.  I ask, where™s 
the coercion, or to use the popul
ar jargon of the day, Where™s 
the Beef?  I find none here. 
CONCLUSIONS OF LAW 
1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent violated Section 8(a)(1) and (5) of the Act by 
its supervisor Jaime Michel dire
ctly dealing with striking em-
ployees and by Respondent withdrawing recognition from the 
Union. 4.  Respondent violated Section 8(a)(1) of the Act by its Su-
pervisor Jaime Michel telling 
striking employees they would 
lose their jobs if they did not return to work and by offering 

them more money to do so; and by its supervisor, T. Gabriel, 
threatening to and firing in fact a striking employee. 
5.  The strike against Respondent was converted to an unfair 
labor practice strike on or about December 6 or 7.  By failing 
and refusing to reinstate unfair 
labor practice strikers who had 
not been permanently replaced as of December 6 or 7, and who 
made unconditional offers to return to work, Respondent vio-lated Section 8(a)(3) and (1) of the Act. 
6.  By the aforesaid conduct, Respondent has engaged in un-
fair labor practices affecting commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices within the meaning of the Act, I shall rec-
ommend that it be ordered to cease and desist and to take cer-
tain affirmative action designed to effectuate the policies of the 
Act.  I have found that the eco
nomic strike that began on De-
cember 2, 1997, was converted to an unfair labor practice strike 

on December 6 or 7, 1997.  I have further found that the Re-
spondent violated Section 8(a)(3
) and (1) by refusing to rein-
state unfair labor practice strike
rs who were not offered rein-
statement, and who were not permanently replaced before De-

cember 6 or 7, 1997, I shall 
recommend that Respondent be 
required to reinstate them immediately to their former positions 

or, if those positions no longer exist, to substantially equivalent 
positions, without prejudice to their seniority and other rights 
and privileges, discharging if necessary all replacements hired 
after December 6 or 7, 1997.  If, 
after such dismissals, there are 
insufficient positions available 
for the remaining former strik-
ers, those positions which are available shall be distributed 
among them without discrimina
tion because of their union 
membership or activities or participation in the strike, in accor-
dance with seniority or other 
nondiscriminatory practice util-
ized by the Respondent.  The remaining former strikers who 
were not replaced prior to the co
nversion, as well as those for-mer strikers who were permanently replaced prior to the con-
version, for whom no employment
 is immediately available, 
shall be placed on a preferentia
l hiring list in accordance with seniority or other nondiscriminatory practice utilized by the 
Respondent, and they shall be reinstated before any other per-
sons are hired or on the departure of their preconversion re-
placements. 
The employees entitled to immediate reinstatement, as well 
as those unfair labor practice 
strikers who made unconditional 
offers to return to work and were offered reinstatement by the 
Respondent, shall be made whole for any loss of earnings they 
may have suffered by reason of
 the Respondent™s refusal to reinstate them in accordance wi
th their unconditional requests 
to be reinstated.  Backpay sh
all be computed in the manner 
prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with 
interest to be computed in accordance with 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987).  Further, Respondent 
shall be ordered to post a notice setting forth its obligations 

herein. 
ORDER The Respondent, Heritage Contai
ner, Inc., Riverside, Cali-
fornia, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Discouraging membership in Steel, Paper House, Chemi-
cal Drivers & Helpers Local 578, International Brotherhood of 
Teamsters, AFLŒCIO or any othe
r labor organization, by fail-
ing and refusing to reinstate un
fair labor practice strikers on 
their unconditional offers to retu
rn to work who were not per-manently replaced prior to the strike™s conversion from an eco-
nomic strike. (b) Directly dealing w
ith striking employees. 
(c) Threatening striking employees with job loss if they did 
not return to work and offering them higher wages to do so. 
(d) Threatening striking employees with discharge for being 
on strike and firing a striker in fact for striking. 
(e) Withdrawing recognition from the Union in the absence 
of a bona fide doubt of the Union™s majority status. 
(f) In any like or related manner 
interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Offer all employees who we
re not offered reinstatement 
and were not permanently replaced
 prior to December 6 or 7, 1997, full and immediate reinstatem
ent to their former jobs or, 
if those no longer exist, to s
ubstantially equivalent positions, 
without prejudice to their seniority or other rights and privi-

leges, discharging if necessary
, any replacements hired on or 
after December 6 or 7, 1997. 
(b) Place any remaining former strikers, who were not re-
placed prior to December 6 or 7, 1997, as well as any former 
 HERITAGE CONTAINER, INC. 465strikers who were replaced prior to December 6 or 7, for whom no employment is immediately available, on a preferential hir-ing list in accordance with their seniority or other nondiscrimi-natory practice utilized by the Respondent and offer them em-ployment before any other persons are hired or on the departure of any replacements hired before December 6 or 7, 1997. (c) Make whole all unfair labor practice strikers to whom the Respondent failed to offer reinstatement on their unconditional offer to return to work, for any loss of earnings which they may have suffered, in the manner set forth in the remedy section of this decision. (d) On request, recognize and bargain with Steel, Paper House, Chemical Drivers and Helpers Local 578, International Brotherhood of Teasters, AFLŒCIO as the exclusive collective-bargaining representative of the unit employees, and if an un-derstanding is reached, embody the understanding in a signed agreement.  The appropriate unit is:  All production and maintenance employees employed by Re-spondent at its facility located at 4777 Felspar Street, River-side, California; excluding all office clerical employees, pro-fessional employees, guards, watchmen, and supervisors as defined in the Act.  (e) Preserve and, within 14 days of a request, make available to the Board and its agents for examination and copying all payroll records, social security payment records, timecards, personnel records and reports, including an electronic copy of the records if stored in electronic form, and all other records necessary to analyze the amount of backpay due under the terms of this Order. (f) Within 14 days after service by the Region, post at its Riverside, California facility, copies of the attached notice, marked ﬁAppendix.ﬂ12  Copies of the notice, on forms provided by the Regional Director for Region 21, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent immediately on receipt and maintained for 60 consecutive days in conspicuous places, including all places where notice to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility in-volved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current and former employees employed by Respondent at any time since December 3, 1997. (g) Within 21 days after service by Region, file with the Re-gional Director, a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply.                                                             12 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  